2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 2 Page 1 of 1
    Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 1 of 10




                                                                          United States Courts
                                                                        Southern District of Texas
                                                                                 FILED
                                                                            February 08, 2019
                                                     4:19mj0246                       
                                                                      David J. Bradley, Clerk of Court
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 3 *SEALED*       Page 1
                                       of 5
        Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 2 of 10
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 3 *SEALED*       Page 2
                                       of 5
        Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 3 of 10
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 3 *SEALED*       Page 3
                                       of 5
        Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 4 of 10
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 3 *SEALED*       Page 4
                                       of 5
        Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 5 of 10
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 3 *SEALED*       Page 5
                                       of 5
        Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 6 of 10
 2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 4 Page 1 of 1
     Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 7 of 10



                         US vs. Ebonynisha Monique Casby
                                 PENALTY SHEET

18 U.S.C. §1952(a)(3) – A maximum term of imprisonment of five years, a fine of up to

$250,000, and a term of supervised release of not more than three years, plus a special

assessment of $100.

18 U.S.C. §1349 - A maximum term of imprisonment of twenty years, a fine of up to

$250,000, and a term of supervised release of not more than three years, plus a special

assessment of $100.
2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 6 Page 1 of 1
    Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 8 of 10
              2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 7 Page 1 of 2
                  Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 9 of 10
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                  DISTRICT OF
                                                 __________   SOUTH
                                                            District of CAROLINA
                                                                        __________

                  United States of America
                             v.                                     )
                                                                    )        Case No.    2:18-cr-1057
                                                                    )
                                                                    )
                                                                    )
EBONYNISHA MONIQUE CASBY                                            )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      EBONYNISHA MONIQUE CASBY                                                                            ,
who is accused of an offense or violation based on the following document filed with the court:

X Indictment
u                         u Superseding Indictment       u Information          u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition         u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Title 18, United States Code, Section 2                       Title 18, United States Code, Section 924(d)(1)
  Title 18, United States Code, Section 1343                    Title 18, United States Code, Section 981(a)(1)(C)
  Title 18, United States Code, Section 1346                    Title 28, United States Code, Section 2461(c)
  Title 18, United States Code, Section 1349
  Title 18, United States Code, Section 1952(a)(3)


                                                                                             s/Heather Hillman
Date:    11/20/2018                                                                          Deputy Clerk
                                                                                           Issuing officer’s signature
                                                                                             ROBIN BLUME
City and state:       Columbia, South Carolina                                              CLERK OF COURT
                                                                                             Printed name and title


                                                                 Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
               2:18-cr-01057-CRI *SEALED* Date Filed 11/20/18 Entry Number 7 Page 2 of 2
                  Case 4:19-mj-00246 Document 1 Filed in TXSD on 02/08/19 Page 10 of 10
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
